Dismissed and Opinion Filed June 15, 2015.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00169-CV

                 TOM BENSON, D/B/A LOW PRICE BAIL BONDS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                  On Appeal from the County Criminal Court of Appeals No. 1
                                    Dallas County, Texas
                           Trial Court Cause No. MC-14-R0012-D

                               MEMORANDUM OPINION
                             Before Justices Bridges, Lang and Schenck
                                      Opinion by Justice Lang

          Relying on Texas Rule of Appellate Procedure 42.1(a)(1), appellant has filed a motion to

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal.

See id.




                                                      /Douglas S. Lang/
150169F.P05                                           DOUGLAS S. LANG
                                                      JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TOM BENSON, D/B/A LOW PRICE BAIL                      On Appeal from the County Criminal Court
BONDS, Appellant                                      of Appeals No. 1, Dallas County, Texas
                                                      Trial Court Cause No. MC-14-R0012-D.
No. 05-15-00169-CV         V.                         Opinion delivered by Justice Lang. Justices
                                                      Bridges and Schenck participating.
THE STATE OF TEXAS, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER that appellee The State of Texas recover its costs, if any, of this appeal from
appellant Tom Benson d/b/a Low Price Bail Bonds and from Thomas Lochry and E. John Rosa
as sureties on appellant’s bond.


Judgment entered this 15th day of June, 2015.




                                                –2–